UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

1:21-MC-4
IN RE: EXEMPTION OF FILED
ELECTRONIC ASHEVILLE, N.C.
PUBLIC ACCESS FEES MAR 04 2021
U.S. DISTRICT COURT
ORDER W. DIST. OF N.C,

This matter is before the Court upon application and request by Ms. Rebecca L. Fordon at
the UCLA School of Law for exemption from the fees imposed by the Electronic Public Access
fee schedule adopted by the Judicial Conference of the United States Courts.

The Court finds that Ms. Fordon is assisting the Advisory Committee on Civil Rules on a
proposal to make changes to Federal Rule of Civil Procedure 12 to resolve an apparent conflict
between the Rule and certain statutes that specific an expedited time for answering civil
complaints, of which the Freedom of Information Act (FOTA) statue is the primary example.

5 USC § 552(a)(4)(C). Ms. Fordon is assisting the Advisory Committee with the collection of
data from all district courts and the requested exemption from Pacer fees is to conduct this

research.

The Court finds that Ms. Fordon as a researcher for the Committee on Civil Rules
and associated with the UCLA School of Law falls within the class of users listed in the
fee schedule as being eligible for a fee exemption. Additionally, Ms. Fordon has
demonstrated that an exemption is necessary to avoid unreasonable burdens and
to promote public access to information. Accordingly, Ms. Fordon shall be exempt from
the payment of fees for access via PACER to the electronic case files maintained in this
court, to the extent such use is incurred during her research. Ms. Fordon shall not be
exempt from the payment of fees incurred in connection with other uses of the PACER

system in this court. Additionally, the following limitations apply:

Case 1:21-mc-00004-MR Document 2 Filed 03/04/21 Page 1 of 2

 
1. This fee exemption applies only to Ms. Fordon and is valid only for the purposes stated
above;

2, This fee exemption applies only to the electronic files of this court that are available

through the PACER system;
3. By accepting this exemption Ms. Fordon agrees not to sell for profit any data obtained
because of receiving this exemption;

4, Ms. Fordon is prohibited from transferring any data obtained because of receiving this
exemption including redistribution via internet-based databases;
5. This exemption is authorized until November 30, 2021.

This exemption may be revoked at the discretion of the Court at any time. Pursuant to
Judicial Conference policy, the clerk shall review the usage of the account(s) as part of the court
financial audit process. The Clerk is DIRECTED to provide a copy of this Order to the PACER

Service Center and to Ms. Fordon.

Dated this 4 day of March 2021.

 

US. District judge

Case 1:21-mc-00004-MR Document 2 Filed 03/04/21 Page 2 of 2

 
